           Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                                CRIMINAL ACTION

                 v.

 JAMAL EZELL                                                  NO. 02-815-01



DuBois, J.                                                                       February 11, 2021

                                     MEMORANDUM

   I.        INTRODUCTION

         Moving for a reduced sentence pursuant to the compassionate release statute, 18 U.S.C.

§ 3582(c)(1)(A), Jamal Ezell, an inmate at USP Lewisburg, contends that the unduly harsh

nature of his sentence and several other factors related to his rehabilitation and readiness to

reenter society present “extraordinary and compelling reasons” meriting a sentence reduction.

Presently before the Court is Ezell’s pro se Motion for Compassionate Release Under 18 U.S.C.

§ 3582(c)(1)(A)(i) (Document No. 268, filed May 26, 2020) (“Pro Se Motion”), superseded by a

counseled Amended Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(Document No. 283, filed September 7, 2020) (“Amended Motion”). For the reasons set forth

below, the Amended Motion is granted and the Pro Se Motion is denied as moot. Ezell’s

sentence is reduced to time served, approximately 22 years after adjustment for good time credit.

   II.       BACKGROUND

         The history of this case is set forth in detail in the Court’s Memorandum dated August

18, 2015. It will be summarized in this memorandum only as necessary to resolve the pending

Motion.
         Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 2 of 17




       A. Ezell’s Underlying Offenses and 132-Year Sentence

       In March 2002, when Ezell was 22 years old, he and several companions robbed six

commercial establishments at gunpoint in three counties in and around Philadelphia. Ezell

asserts, and the Government does not dispute, that “[n]obody was seriously injured during these

offenses, and the total amount stolen was $14,927.84.” Am. Mot., 3.

       On December 17, 2002, a federal grand jury in the Eastern District of Pennsylvania

returned a twelve-count Indictment against Ezell, charging him with six counts of Hobbs Act

robbery in violation of 18 U.S.C. § 1951, aiding and abetting in violation of 18 U.S.C. § 2, six

counts of carrying and using a firearm during a crime of violence, and aiding and abetting in

violation of 18 U.S.C. §§ 924(c) and (2). Prior to trial, the Government offered Ezell a plea

agreement which provided for, inter alia, a 32-year term of imprisonment without a requirement

of cooperation. Ezell declined the offer and elected to proceed to trial. At trial, in 2005, the jury

found Ezell guilty on all counts.

       On March 3, 2006, the Court sentenced Ezell to, inter alia, 132 years imprisonment on

the six § 924(c) counts and one day of imprisonment on the six counts of Hobbs Act robbery.

At that time a first conviction under § 924(c) for carrying and using a firearm in furtherance of a

crime of violence required, inter alia, a mandatory consecutive sentence of at least five years

imprisonment on the first count, increased to at least seven years imprisonment if the defendant

“brandished” the firearm. Second or successive § 924(c) convictions required consecutive

sentences of at least 25 years imprisonment at that time, a practice known as “stacking.”

Applicable law in 2005 also treated a conviction as “second or subsequent,” triggering a

consecutive 25-year mandatory minimum, even if the first § 924(c) conviction was in the same

case. See Deal v. United States, 508 U.S. 129, 132 (1993).



                                                  2
          Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 3 of 17




       On the first § 924(c) count, the Court sentenced Ezell to a term of imprisonment of seven

years because it determined that he “brandished” a firearm during the commission of the offense.

With respect to the second through sixth § 924(c) counts, the Court determined that, because of

the first § 924(c) conviction, it was required under the statute to sentence Ezell to a “stacked”

term of imprisonment of 25 years for each subsequent § 924(c) conviction. Thus, under the

statute, the Court sentenced Ezell to 132 years imprisonment on the six § 924(c) convictions.

Finding this mandatory term grossly excessive, the Court sentenced Ezell to one day

imprisonment on the six Hobbs Act robbery convictions.

       In its Memorandum on sentencing dated March 3, 2006, the Court expressed concern

over the unduly harsh nature of Ezell’s sentence, stating, “sentencing Mr. Ezell to prison for

longer than the remainder of his life is far in excess of what is required to accomplish all of the

goals of sentencing.” United States v. Ezell, 417 F. Supp. 2d 667, 671 (E.D. Pa. 2006), aff’d 265

F. App’x 70 (3d Cir. 2008). However, the Court “reluctantly conclude[d]” that Ezell had

presented no grounds for reducing the 132-year mandatory sentence and that it was bound by law

to impose the sentence. Id. at 672.

       On September 17, 2013, Ezell’s former counsel filed Counsel’s Amended Motion

Pursuant to Title 28 U.S.C. § 2255 (Document No. 225). Ezell argued in that motion that he was

denied effective assistance of counsel at several critical points in his trial, and thus his Sixth

Amendment rights were violated. By Memorandum and Order dated August 19, 2015, the Court

denied the Amended § 2255 Motion, but reiterated its regret “that such an unduly harsh sentence

was the minimum required by law.” United States v. Ezell, 2015 U.S. Dist. LEXIS 109814, at

*34 (E.D. Pa. Aug. 19, 2015). Referencing United States v. Holloway, the Court called on the

Government to exercise prosecutorial discretion to vacate a number of Ezell’s § 924(c)



                                                   3
          Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 4 of 17




convictions through a joint motion of the parties. 68 F. Supp.3d 310, 314 (E.D.N.Y. 2014)

(prosecutor agreed to vacate two of the three § 924(c) convictions so that Holloway could face a

“more just resentencing”). Absent such a motion, the Court said it “remain[ed] powerless under

the law to ensure that justice [was] done.” Ezell, 2015 U.S. Dist. LEXIS 109814, at *39. The

Government subsequently offered to reduce Ezell’s sentence from 132 years to 45 years, but

Ezell rejected this offer.

        B. Procedural Background

        “On December 23, 2019, Ezell submitted a written request to the Warden at USP

Lewisburg asking that the Bureau of Prisons (‘BOP’) move this Court for a reduction of Ezell’s

sentence under 18 U.S.C. 3582(c)(1)(A)(i).” Am. Mot., 2. The Warden denied Ezell’s request

and Ezell appealed. The BOP did not respond. See Pro Se Mot., 6. On June 22, 2020, defense

counsel began representing Ezell and thereafter submitted to the Warden at USP Lewisburg an

updated request for compassionate release on Ezell’s behalf. Id., 3. The Warden has not

responded to that request. Id.

        Ezell filed a pro se Motion for Compassionate Release Under 18 U.S.C.

§ 3582(c)(1)(A)(i) on May 26, 2020 (Document No. 268). The Government responded on July

21, 2020. (Document No. 280). On September 7, 2020, Ezell filed a counseled Amended

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 283). The

Government responded on September 25, 2020 (Document No. 284). Ezell filed a reply on




                                               4
            Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 5 of 17




October 9, 2020 (Document No. 285).1 Oral argument was held on January 8, 2021. The

Motion is now ripe for decision.

    III.      DISCUSSION

              A. Applicable Law

           Ezell seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). Prior to the First Step

Act, courts could consider compassionate release only upon motion of the BOP. See 18 U.S.C.

§ 3582(c)(1)(A) (2012). However, the First Step Act granted federal prisoners the right to

petition a court for compassionate release for “extraordinary and compelling reasons” after first

filing a request for compassionate release with the prison warden. 18 U.S.C. § 3582(c)(1)(A)(i).

Generally, “extraordinary” means “[b]eyond what is usual, customary, regular, or common,” and

a “compelling need” is a “need so great that irreparable harm or injustice would result if it is not

met.” United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa.

Apr. 1, 2020) (quoting Extraordinary, Black’s Law Dictionary (11th ed. 2019)). A sentence

reduction under § 3582(c)(1)(A)(i) must be consistent with “applicable policy statements” issued

by the Sentencing Commission. Id.

           “Extraordinary and compelling reasons,” for purposes of § 3582(c)(1)(A)(i), are defined

by a policy statement in § 1B1.13 of the United States Sentencing Guidelines, which cites the



1
         The Government filed a Supplemental Response to Amended Motion to Reduce Sentence Pursuant to 18
U.S.C. § 3582(c)(1)(A)(i) and Request for Stay on November 11, 2020. (Document No. 287). Ezell filed an
Opposition to Request for Stay on November 17, 2020 (Document No. 288). By Order dated December 2, 2020, the
Court denied the Government’s request for a stay. To the extent that the parties’ briefs with respect to the Request
for Stay present arguments applicable to the pending Motion, the Court considers them in deciding the pending
Motion.
         Additionally, Ezell has filed several notices of supplemental authority in support of his Motion (Document
Nos. 286, 289, 291, 293, 296, 299). The Government has filed a courtesy copy of its brief in United States v.
Andrews, No. 20-2768, which is currently pending before the Third Circuit. (Document No. 290). The Court also
considers these filings in resolving the Motion.

                                                         5
           Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 6 of 17




(A) medical condition, (B) age, (C) family circumstances of the defendant, and, (D) “reason[s]

other than, or in combination with, the reasons described in subdivisions (A) through (C),” as

determined by the BOP. U.S.S.G. § 1B1.13 cmt. n.1(A)-(D). This policy statement, which was

adopted before the First Step Act, does not account for the fact that defendants may now file

their own motions for compassionate release.2 Thus, as a majority of district courts and all of the

courts of appeals that have spoken on the issue have held, § 1B1.13 is not an “applicable policy

statement” in the context of defendant-filed motions.3 See United States v. McCoy, No. 20-6821,

2020 WL 7050097, at *7 (4th Cir. Dec. 2, 2020) (“join[ing] three other federal courts of appeals

that recently have considered this question”); United States v. Pollard, No. CR 10-633-1, 2020

WL 4674126, at *5 n.5 (E.D. Pa. Aug. 12, 2020) (collecting district court cases). Based on this

authority, the Court concludes that when a defendant files a motion for compassionate release on

his own behalf—as Ezell has done in this case—a district court may exercise its discretion to

define “extraordinary and compelling reasons.” A court must also “consider[ ] the factors set

forth in section 3553(a) to the extent that they are applicable” and evaluate whether the

defendant poses a danger to the community. §§ 3582(c)(1)(A) and 3142(g).




2
         The Sentencing Commission currently lacks the quorum required to amend the Sentencing Guidelines. U.S.
Sentencing Comm’n, Annual Report 2-3 (2019), https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/annual-reports-and-sourcebooks/2019/2019-Annual-Report.pdf. Thus, as many courts have recognized,
the Guidelines have not been updated in response to the First Step Act. See, e.g., United States v. Brooker, 976 F.3d
228, 234 (2d Cir. 2020).
3
         The Court notes that “[t]he existing policy statement continues to govern BOP-filed motions for
compassionate release.” McCoy, 2020 WL 7050097, at *7 n.7 (citing Brooker, 976 F.3d at 235-36; United States v.
Jones, 2020 WL 6817488, at *8 (6th Cir. 2020).

                                                         6
           Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 7 of 17




             B. Ezell’s Amended Motion4

                  i.       Ezell’s Unduly Harsh Sentence

         Ezell characterizes his mandatory § 924(c) sentence as “indefensibly harsh” and contends

that the nature of his sentence constitutes an extraordinary and compelling reason warranting a

reduction under § 3582(c)(1)(A)(i). Am. Mot., 18. Unsurprisingly, the Court agrees with Ezell’s

characterization of his sentence. The Court has repeatedly expressed its regret that it was

required by the prior mandatory provisions of § 924(c) to impose Ezell’s “unduly harsh” and

“grossly disproportionate” sentence. Ezell, 2015 U.S. Dist. LEXIS 109814, at *35. Although

the Court continues to recognize the serious nature of Ezell’s convictions, the Court maintains

that his 132-year sentence far exceeds both the average sentence faced by those who commit

even more serious crimes of violence and the length necessary to accomplish all of the goals of

sentencing.

         Confirming the excessiveness of sentences like Ezell’s, in 2018 Congress amended

§ 924(c). Section 403 of the First Step Act—entitled “Clarification of § 924(c)”—limited

“stacking” by imposing the 25-year mandatory minimum only in cases in which there was a prior

§ 924(c) conviction in a separate case that had already “become final.” § 403(a), 132 Stat.

at 5222. In cases in which the defendant does not have a § 924(c) conviction in a prior case, the

mandatory minimum consecutive § 924(c) sentence is five years, increased to seven years if the

weapon is brandished, and ten years if it is discharged. Because Ezell received his first § 924(c)

conviction in this case, if convicted today, he would face a mandatory minimum sentence of 30



4
          A defendant may only petition a court for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)
after (1) “fully exhaust[ing] all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on
[his] behalf” or (2) “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Ezell filed his Amended Motion more than 30 days after
submitting his most recent request to the Warden, which has gone unanswered. Therefore, he has fulfilled the
statutory exhaustion requirement and the Court may consider his Amended Motion.

                                                           7
           Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 8 of 17




years.5 This change, however, does not apply retroactively to sentences, like Ezell’s, which were

imposed before the enactment of the First Step Act.

         Having concluded that Ezell’s sentence was indeed harsh, the Court thus examines

whether, in combination with other factors related to Ezell’s rehabilitation, the nature of Ezell’s

sentence constitutes an “extraordinary and compelling” reason meriting a sentence reduction

under § 3582(c)(1)(A)(i). See Brooker, 976 F.3d at 238 (2d Cir. 2020) (naming “the injustice of

[a] lengthy sentence” as a factor that may weigh in favor of a sentence reduction). Joining

several courts of appeals, and a growing consensus of district courts, this Court determines that it

does. See McCoy, 2020 WL 7050097 (affirming district courts’ finding of extraordinary and

compelling circumstances based primarily on the severity of defendants’ § 924(c) sentences);

United States v. Gunn, No. 20-1959, 2020 WL 6813995 (7th Cir. Nov. 20, 2020) (vacating and

remanding district court’s denial of compassionate release motion based in part on the severity of

defendant’s § 924(c) sentence); see also United States v. Clausen, No. CR 00-291-2, 2020 WL

4260795, at *8 (E.D. Pa. July 24, 2020) (finding extraordinary and compelling reasons based, in

part, on defendant’s “off the charts” sentence, “which is longer than Congress now deems

warranted”).6

                  ii.      Section 403’s Non-Retroactivity Does Not Defeat Ezell’s Motion

         The Government argues that because § 403 of the First Step Act does not apply

retroactively, Ezell is not entitled to a sentence reduction based on the severity of his sentence.


5
         As explained supra, Part II.A, at sentencing, the Court found that Ezell brandished a firearm in connection
with his first § 924(c) count, which required the Court to impose a seven-year sentence on that count. However,
after Ezell’s sentencing, the Supreme Court held that any fact that increases a mandatory minimum sentence is an
“element” that must be submitted to the jury. Alleyne v. United States, 570 U.S. 99 (2013). Thus, such judicial
factfinding would not be permitted today and, because the jury did not find that Ezell had brandished a firearm, he
would have been sentenced to only five years on each § 924(c) count.
6
         United States v. Jones, No. 19-CR-1947, 2020 WL 2526478, at *10 (N.D. Ill. May 18, 2020) (collecting
cases); United States v. Brown, No. 01-CR-196-JPS, 2020 WL 4569289, at *2 (E.D. Wis. Aug. 7, 2020) (collecting
cases); United States v. Arey, 461 F. Supp. 3d 343, 352 (W.D. Va. 2020) (collecting cases).

                                                         8
          Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 9 of 17




In seeking a reduced sentence under § 3582(c)(1)(A)(i), which would produce a result similar to

retroactive application of § 403, the Government contends that Ezell is attempting to subvert

Congress’s clear intent. The district court in United States v. Andrews agreed with this

reasoning, determining that by granting a compassionate release motion based in part on a

lengthy § 924(c) sentence, a court would usurp the legislative role by effectively applying § 403

retroactively. No. CR 05-280-02, 2020 WL 4812626, at *7 (E.D. Pa. Aug. 19, 2020) (“Granting

a motion for compassionate release on the basis of the amendment to § 924(c) would supplant

the retroactivity determination of courts—that the amendment should be applied retroactively on

a case-by-case basis—for the retroactivity determination of Congress—that the amendment

should not be applied retroactively.”), appeal filed, United States v. Andrews (3d Cir. Sept. 4,

2020).

         This Court disagrees with the result reached in Andrews. The Andrews reasoning

overlooks the fundamental purpose of the compassionate release statute. Section 3582(C)(1)(A)

implemented a “safety valve” that allows a court to reduce a sentence upon finding extraordinary

and compelling reasons—often when such a reduction is not permitted by the statute under

which the defendant was initially sentenced or any other law. See McCoy, 2020 WL 7050097,

at *11 (quoting United States v. Jones, 2020 WL 5359636, at *8 (N.D. Cal. Aug. 27, 2020)). In

declining to give § 403 retroactive effect, Congress did not express a broad intent to foreclose

other avenues of relief to the class of defendants sentenced under the pre-First Step Act § 924(c).

Nor did it instruct courts to refrain from exercising their authority under § 3582(C)(1)(A) if, in so

doing, they might coincidentally produce a result consistent with the retroactive application of

§ 403. Moreover, when Congress passed the original compassionate release statute in 1984, it

provided that courts may consider whether a defendant is serving “an unusually long sentence”



                                                 9
         Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 10 of 17




when ruling on a motion for a sentence reduction. See Brooker, 976 F.3d at 238 (citing S. Rep.

No. 98-225, at 55-56 (1984)) (identifying “unusual cases” in which a sentence reduction is

justified, including, “cases in which other extraordinary and compelling circumstances justify a

reduction of an unusually long sentence.”). Thus, when a district court identifies a limited set of

cases which present extraordinary and compelling reasons—even those based on the length of a

defendant’s sentence—it is not subverting the purpose of § 403, but rather is fulfilling the

purpose of § 3582(C)(1)(A).

       Unlike the court in Andrews, another court in this District rejected the Government’s non-

retroactivity argument, stating that “‘[i]t is not unreasonable for Congress to conclude that not all

defendants convicted under § 924(c) should receive new sentences, even while expanding the

power of the courts to relieve some defendants of those sentences on a case-by-case basis’

through compassionate release.” Clausen, 2020 WL 4260795, at *7 (quoting United States v.

Chan, 2020 WL 1527895, at *6 (N.D. Cal. Mar. 31, 2020)). The Fourth Circuit adopted this

reasoning, stating “we see nothing inconsistent about Congress’s paired First Step Act

judgments[.]” McCoy, 2020 WL 7050097, at *11. “As multiple district courts have explained,

there is a significant difference between automatic vacatur and resentencing of an entire class of

sentences . . . and allowing for the provision of individual relief in the most grievous cases.” Id.

As in all sentencing matters, a court’s discretion under § 3582(C)(1)(A) is broad, and is not

constrained by § 403. See Brooker, 976 F.3d at 237-38 (“The only statutory limit on what a

court may consider to be extraordinary and compelling is that ‘[r]ehabilitation . . . alone shall not

be considered an extraordinary and compelling reason.’ 28 U.S.C. § 994(t)”).

       In this case, the Court considers the century-long disparity between the length of the

original sentence Ezell received and what he would receive today a strong indication that his



                                                 10
          Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 11 of 17




circumstances are “extraordinary and compelling.” As set forth below, the Court conducts an

individualized review of Ezell’s circumstances and identifies this factor as one of several that

weighs in favor of reducing his sentence. See McCoy, 2020 WL 7050097, at *11 (affirming the

district courts’ granting of compassionate release because they “relied not only on the

defendants’ § 924(c) sentences but on full consideration of the defendants’ individual

circumstances”).

                  iii.     18 U.S.C.§ 3553(a) Factors and the Fact That Ezell Does Not Pose a
                           Danger to the Community Weigh in Favor of a Sentence Reduction

         The Court next “consider[s] the factors set forth in section 3553(a) to the extent that they

are applicable” to Ezell’s Motion. 18 U.S.C. § 3582(c)(1)(A). Under 18 U.S.C. § 3553(a),

a court must “impose a sentence ‘sufficient, but not greater than necessary’ to accomplish the

goals of sentencing.” Kimbrough v. United States, 552 U.S. 85, 101 (2007) (quoting § 3553(a)).

Applicable § 3553(a) factors include: (1) the nature and circumstances of the offense and the

defendant’s history and characteristics; (2) the need for the sentence to reflect the seriousness of

the offense, promote respect for the law, provide punishment, deter criminal conduct and protect

the public from further crimes by the defendant; (3) the kinds of sentences and sentencing ranges

available; and (4) the need to avoid unwarranted sentence disparities among defendants

committing similar offenses. See United States v. Babbitt, No. CR 18-384, 2020 WL 6153608,

at *10 (E.D. Pa. Oct. 21, 2020) (summarizing 18 U.S.C. § 3553(a) factors). Additionally, a court

must find that the defendant “is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”7 U.S.S.G. § 1B1.13(2).




7
         Applicable § 3142(g) factors include, “the nature and circumstances of the offense,” “the person’s
character, physical and mental condition, family ties, employment, . . . criminal history,” “the nature and seriousness
of the danger to any person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g).

                                                          11
          Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 12 of 17




         The Government does not contend that Ezell would be a danger if released or that the

§ 3553(a) factors counsel against a reduction. Additionally, in 2015, the Court recognized that

Ezell had “taken steps to better himself while in prison.” Ezell, 2015 U.S. Dist. LEXIS 109814,

at *38. Based on the following evidence, the Court determines that Ezell’s “history and

characteristics” demonstrate his commitment to his rehabilitation and readiness to reenter

society.8 Additionally, in light of Ezell’s relative youth at the time of his offenses and his

minimal disciplinary record while in custody, the Court concludes that Ezell does not pose a

danger to his community.

         Although Ezell has had no reason to believe that he would be released from prison during

his lifetime, he has continued to develop skills that he may utilize in becoming a productive

member of society. During his incarceration, as reflected in his transcript, Ezell has completed

over 700 hours of education on various topics, including job-readiness, computer skills,

vocational training, personal wellness, and cognitive-behavioral programs. Am. Mot., Ex. A.

At the federal institutions where he has been incarcerated, he has completed several dozen

programs—including various sports leagues, anger management and victim empathy—and has

received certificates of completion, awards and honors. Id. He currently works as a plumber and

has been offered a construction job upon his release. Am. Mot., 23-24. Rather than dwelling on

his effective life-sentence, Ezell has continually worked to better himself while in prison, and as

a result, the Court determines that the § 3553(a) factors weigh heavily in favor of a sentence

reduction.




8
         The Court has already discussed its view that Ezell’s sentence far exceeded the length necessary to “reflect
the seriousness of the offense, promote respect for the law, provide punishment, deter criminal conduct and protect
the public from further crimes by the defendant.” § 3553(a). Thus, in evaluating the applicable § 3553(a) factors,
the Court focuses on “the defendant’s history and characteristics.”

                                                         12
         Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 13 of 17




       Ezell next contends that he is not a danger to the community because he has received

only a few infractions over the course of his incarceration and has not had any disciplinary

incidents since 2007. Am. Mot., 26. Ezell’s relative youth at the time of his offenses—22 years

old—supports his contention that he has since outgrown the “impulsive behaviors” that led to his

crimes. Id., at 25. The Court recognizes that young offenders who dedicate themselves to self-

improvement while in prison have the potential to become fully rehabilitated upon release,

significantly diminishing their likelihood of recidivating. In Ezell’s case, his efforts at

rehabilitation have resulted in a minimal disciplinary record over his nearly two decades of

incarceration, which supports the conclusion that he is unlikely to recidivate. At 41 years old,

Ezell has not incurred a disciplinary infraction since he was in his twenties, demonstrating that

he has “aged out of violent crime.” Id. Accordingly, the Court concludes that he does not pose a

danger to the community.

       The Court reiterates that Ezell’s offenses were serious. However, it finds that Ezell has

sufficiently demonstrated—based on his efforts in prison and statements at oral argument—an

understanding of the serious nature of his crimes, remorse for his actions, and a commitment to

doing better. See Oral Arg. Tr., 70:3-15, Ezell, (Document No. 297) (expressing remorse for his

actions and their impact on victims, and stating, “[b]ut, now, . . . I grew up and I think a whole

lot different than I did when I came to prison. And yeah, I’m very remorseful for my actions.”).

These findings demonstrate that the objectives of sentencing, as outlined in sections 3553 and

3142(g), have been accomplished in Ezell’s case. The Court therefore concludes that, coupled

with the severity of Ezell’s sentence, all of these factors provide an extraordinary and compelling

reason to grant Ezell’s Motion. See McCoy v. United States, No. 2:03-CR-197, 2020 WL

2738225, at *6 (E.D. Va. May 26, 2020), aff’d, No. 20-6821, 2020 WL 7050097 (4th Cir. Dec. 2,



                                                 13
         Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 14 of 17




2020) (“Petitioner’s relative youth at the time of the sentence, the overall length of the sentence,

the disparity between his sentence and those sentenced for similar crimes after the First Step Act,

and his rehabilitative efforts form an extraordinary and compelling basis for relief.”).

               iv.     Ezell Sentence is Reduced to Time Served

       Ezell asks the Court to reduce his sentence to time served, stating that he “has already

served more than 18 years, the equivalent, considering good time, of a sentence of

[approximately 22] years.” Am. Mot., 22. The Government characterizes this request as

“radical” and contends that, if the Court grants Ezell’s Motion, it should not reduce Ezell’s

sentence to below 30 years, which, is the current mandatory minimum for six § 924(c)

convictions. Resp., 5; Part III.B n.5, supra. The Government further argues that consideration

of Ezell’s Motion is premature on the ground that, if the Court grants Ezell’s Motion, it should

adhere to the current mandatory minimum.

       As a preliminary matter, the Court rejects the Government’s argument that consideration

of Ezell’s Motion is premature. As the court in Clausen recognized, in granting a motion for

compassionate release, “courts have no obligation to reduce the sentence in a way that provides

immediate release from prison.” 2020 WL 4260795, at *8 (citing United States v. Young, 458 F.

Supp. 3d 838, 849 (M.D. Tenn. 2020)). “[A] downward adjustment may be made even if it

results in continued incarceration.” Id.; see United States v. Maumau, No. 08-CR-00758, 2020

WL 806121, at *8 (D. Utah Feb. 18, 2020); United States v. Urkevich, No. 8:03CR37, 2019 WL

6037391, at *4 (D. Neb. Nov. 14, 2019), appeal dismissed, No. 20-1603, 2020 WL 5642024 (8th

Cir. Apr. 1, 2020) (explaining that a reduction of sentence that does not result in immediate

release will assist the defendant and BOP in planning for the defendant's ultimate release).

Additionally, the Court concludes that, pursuant to §§ 3582(C)(1)(a)(i), 3553(a) and 3142(g), it



                                                 14
         Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 15 of 17




has authority to reduce Ezell’s sentence to a length it deems appropriate, even if that length is

shorter than the current mandatory minimum.

       Based on its conclusion that Ezell’s case presents extraordinary and compelling

circumstances, the Court determines that it has the authority to reduce his sentence to time

served. At oral argument, the Government conceded this point, just as it had previously in

United States v. Maumau. 2020 WL 806121. In response to the Court’s question at oral

argument, is it correct that, “in this case, should I find extraordinary or compelling

circumstances, the Government would take the position that I am not bound to impose a sentence

in excess of 30 years, which is the current mandatory minimum?,” the Government answered,

“Yes, that is correct and that is our position.” Oral Arg. Tr., 28:16-24, Ezell (Document

No. 297). Additionally, in Maumau the Government stated in supplemental briefing that “if a

case is properly subject to sentence modification under the 3582 compassionate release statute

. . . the court would then be entitled to fashion a new sentence that is consistent with both the

purposes of the identified compassionate release criterion and the 3553 factors as a whole.”

Supp. Briefing, Maumau, Document No. 1757.

       Further, several other district courts, including one in this District, that have reduced

sentences to below the current mandatory minimum in granting compassionate release. See, e.g.,

Clausen, 2020 WL 4260795; United States v. Defendant(s), No. 2:99-CR-00257-CAS-3, 2020

WL 1864906 (C.D. Cal. Apr. 13, 2020) (reducing life sentence to time served of 20 years,

despite a 28-year mandatory minimum). In Clausen, another court in this District rejected the

current mandatory minimum and reduced the defendant’s 213-year sentence based on nine

§ 924(c) convictions (carrying a current mandatory minimum of at least 45 years) to time served

of just over 20 years. Order, Clausen, No. CR 00-291-2, Document No. 284. Thus, in reducing



                                                 15
          Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 16 of 17




Ezell’s sentence to time served, the Court acts pursuant to its authority under

§§ 3582(C)(1)(A)(i), 3553(a) and 3142(g) and joins multiple other district courts, including one

in this District, that have reduced sentences to below the mandatory minimum.

         The Court concludes that a reduction to time served is appropriate in Ezell’s case on the

ground that his time in prison has already accomplished all the goals of sentencing and his

continued incarceration would serve no meaningful purpose. See Part III.B.ii. As the Court has

already determined that Ezell demonstrates a readiness to reenter society and that he poses no

danger to the community, his continued incarceration may even adversely affect Ezell’s marked

rehabilitation. See Valerie Wright, Ph.D., Deterrence in Criminal Justice: Evaluating Certainty

vs. Severity of Punishment, THE SENTENCING PROJECT 7 (2010) (presenting findings from a study

of a nationally representative sample of prisoners demonstrating “an increased likelihood that

lower-risk offenders will be more negatively affected by incarceration,” and that “reduced

sentences may reduce recidivism rates”). Further, Ezell has already served a longer sentence

than the 15-year sentences of his co-defendants, Eric Jewell and Eric Mitchell, who pled guilty

and have already been released from custody. Am. Mot., 4; see also United States v. Price, No.

CR 07-0152-06 (ESH), 2020 WL 5909789, at *7 (D.D.C. Oct. 6, 2020) (identifying as an

extraordinary and compelling reason the fact that defendant’s co-defendants had already been

released). Accordingly, the interests of justice and consistency in sentencing, as well as the

§§ 3553(a) and 3142(g) factors, counsel against Ezell’s continued incarceration.

   IV.      CONCLUSION

         For the foregoing reasons, Ezell’s counseled Amended Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is granted and his pro se Motion for Compassionate

Release Under 18 U.S.C. § 3582(c)(1)(A)(i) is denied as moot. Ezell’s sentence is reduced to



                                                 16
           Case 2:02-cr-00815-JD Document 300 Filed 02/11/21 Page 17 of 17




time served, approximately 22 years after adjustment for good time credit. An appropriate order

follows.




                                              17
